[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S.            COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  FEB 08 2001
                           ________________________             THOMAS K. KAHN
                                                                     CLERK
                                 No. 00-10768
                            Non-Argument Calendar
                          ________________________
                    D. C. Docket No. 99-CR-00568-CR-DMM

UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,

                                       versus

WADE ANTHONY DRUMMOND,
                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                               (February 8, 2001)

Before EDMONDSON, HULL and FAY, Circuit Judges.

PER CURIAM:

      Wade Anthony Drummond (“Drummond”) appeals a conviction and 77-month

sentence imposed for his attempt to re-enter the United States after deportation in

violation of 8 U.S.C. § 1326(a) and (b)(2). Drummond argues that the district court

erred when it denied his motion to dismiss the indictment on speedy trial grounds and
when it applied a 16-level sentencing enhancement based on the finding that

Drummond was previously convicted of an aggravated felony.

      In considering the district court’s determination that Drummond’s speedy trial

rights were not violated, we review factual findings for clear error and conclusions of

law de novo. United States v. Taylor, 487 U.S. 326, 337 (1988). We review the

applicability of the U.S.S.G. § 2L1.2(b)(1)(A) aggravated felony enhancement de

novo. United States v. Fuentes-Barahona, 111 F.3d 651, 652 (9th Cir. 1997). Issues

of constitutional law are subject to plenary review. United States v. Lawson, 809 F.2d

1514, 1517 (11th Cir. 1987). Upon review of the record and the parties’ briefs, we

find no reversible error.

      Drummond is a native and citizen of Jamaica who was deported from the

United States on September 24, 1998. On December 11, 1998, he attempted to re-

enter the United States by presenting a revoked resident alien card at the Miami

International Airport. He was detained by the Immigration and Naturalization Service

(“INS”) at that time and transported to the Krome Detention Center in Miami, Florida.

Almost two months later, on February 4, 1999, a criminal complaint was filed and a

warrant issued for Drummond’s arrest on charges of illegal re-entry into the country

after deportation. Drummond was then indicted on February 9, 1999, on a single




                                          2
charge of attempted re-entry into the United States following deportation, in violation

of 8 U.S.C. § 1326(a) and (b)(2).

       Drummond filed a motion to dismiss the indictment, arguing that the United

States had violated his speedy trial rights under 18 U.S.C. § 3161, et seq., by not

indicting him within thirty days of his arrest and detention by INS officials. The

United States did not oppose the motion, and the district court dismissed the

indictment on August 3, 1999.1 The United States re-indicted Drummond on the

identical charge nine days later, and he filed a second motion to dismiss on speedy

trial grounds. The district court denied the motion, finding that his arrest by

immigration officials was an administrative or civil detention that did not implicate

the Speedy Trial Act.

       After a bench trial, Drummond was convicted of violating 8 U.S.C. § 1326(a)

and (b)(2). At his sentencing, the district court imposed a 16-level enhancement on

Drummond’s offense level based on a finding that a prior conviction in New York



       1
        Although the Order dismissing the indictment against Drummond did not specifically
state whether the dismissal was with or without prejudice, it appears that the indictment was
dismissed based on the government’s agreement that it be dismissed without prejudice. The
Order of dismissal provided that the government had “no objection to the court granting the
motion without prejudice.” Moreover, the district court, in its subsequent Order denying
Drummond’s motion to dismiss the second indictment, stated that the factors outlined in 18
U.S.C. § 3162(a)(1) weighed in favor of a finding that the first indictment was dismissed without
prejudice. Drummond has not challenged this finding on appeal.


                                                3
state court for menacing qualified as an aggravated felony as defined in 8 U.S.C. §

1101(a)(43). Drummond appeals both the district court’s denial of his motion to

dismiss indictment on speedy trial grounds and the 16-level sentencing enhancement.

       Drummond argues on appeal that the district court’s determination that his

detention at Krome was an “administrative hold” that did not trigger the running of

the speedy trial clock was contrary to the law. Under the Speedy Trial Act, 18 U.S.C.

§ 3161, et seq., federal authorities must indict an incarcerated individual within 30

days of his arrest in connection with the offenses specified in the indictment.2 More

than 30 days elapsed from the time Drummond was initially detained to the time he

was indicted. Drummond contends that because he was arrested and detained by INS

officials for the identical reason for which he was later indicted, i.e., for illegally re-

entering the United States after deportation, the thirty-day requirement in the Speedy

Trial Act runs from the date of his INS arrest and detention. We are not persuaded.

       We recently considered and rejected similar arguments in United States v. Noel,

231 F.3d 833 (11th Cir. 2000). In Noel, the defendant/appellant was taken into



       2
        The Act provides in relevant part, that:

       Any . . . indictment charging an individual with the commission of an offense
       shall be filed within thirty days from the date on which such individual was
       arrested or served with a summons in connection with such charges.

18 U.S.C. § 3161(b).

                                                   4
custody by the INS after illegally reentering the United States following deportation.

More than thirty days elapsed from the time of his initial detention before a federal

grand jury returned an indictment against the defendant charging him with illegally

reentering the country in violation of 8 U.S.C. § 1326(a). The defendant moved to

dismiss the indictment on speedy trial grounds, arguing that he was “arrested” for

speedy trial purposes on the date he was detained by the INS. The district court

rejected his argument and we affirmed.

       In rejecting the defendant’s arguments, we determined as a matter of first

impression in this Circuit that INS detentions preceding deportation are civil in nature

and do not trigger rights under the Speedy Trial Act.3 As such, the time period for the

Speedy Trial Act begins to run only “after an individual is ‘accused,’ either by an

arrest and charge or by an indictment.” Id. Because the defendant in Noel had not

been charged with violating 8 U.S.C. § 1326(a) at the time of his INS detention, the

detention itself did not trigger the running of the Speedy Trial Act. Id. (citing United



       3
         The language of the Speedy Trial Act also compels the conclusion that its provisions
were not intended to apply to INS detentions. The text of the statute specifically provides that
the Act’s 30-day requirement applies to indictments issued in connection with the offense for
which a defendant was arrested. 18 U.S.C. § 3162(b). The Act further defines “offense” as any
federal criminal offense. 18 U.S.C. § 3161(b). An arrest and detention pursuant to a deportation
proceeding is not an arrest for a federal criminal offense; rather it is a purely civil action to
determine eligibility to remain in this country, even though the act of entering and remaining
unlawfully in this country is itself a federal offense. INS v. Lopez-Mendoza, 468 U.S. 1032,
1038 (1984).

                                                5
States v. Reme, 738 F.2d 1156, 1162 (11th Cir. 1984)(although defendant was

detained by INS on October 21, the Speedy Trial Act was not triggered until the

following July when defendant was served with a warrant issued pursuant to the

indictment)). See also United States v. Cepeda-Luna, 989 F.2d 353, 355-56 (9th Cir.

1993)(Speedy Trial Act’s 30-day requirement does not apply when initial detention

was civil in nature and federal criminal charges were not filed at the time of the INS

detention).

      Similarly, in the instant case, Drummond was not charged with violating 8

U.S.C. § 1326(a) and (b)(2) at the time of his initial detention by the INS. Rather, INS

officials took him into custody to await deportation proceedings. Because the

detention was civil in nature and federal criminal charges were not filed at that time,

we cannot apply the 30-day requirement of the Speedy Trial Act from the moment

Drummond was civilly arrested on December 11, 1998. It was only after Drummond

was arrested in connection with the criminal charge for which he was actually indicted

that the time limits of the Speedy Trial Act were triggered. Accordingly, there is no

violation of the Speedy Trial Act.

      We have recognized a limited exception to the rule that INS detentions are civil

in nature and do not trigger the Speedy Trial Act. While routine INS detentions

incident to deportation will not trigger the Speedy Trial Act, a contrary result may be


                                           6
warranted when deportations are used by the government as “mere ruses to detain a

defendant for later criminal prosecution.” Noel, 231 F. 3d at ---; Cepeda-Luna, 989

F.2d at 357. To invoke this exception, however, we have placed the burden on the

detainee to establish that the “primary or exclusive purpose of the civil detention was

to hold him for future prosecution.” See Noel, 231 F.3d at ---. Drummond has

produced no evidence in this action to demonstrate that his civil detention was a ruse

to hold him for later prosecution or that the detention served any purpose other than

to facilitate his deportation.

       We turn now to Drummond’s argument that the district court erred by applying

a 16-level enhancement to his offense level based on the court’s finding that

Drummond was previously convicted of an aggravated felony.                     Section

2L1.2(b)(1)(A) of the Sentencing Guidelines allows for a 16-level enhancement when

a defendant who unlawfully enters the United States has previously been deported

after being convicted of an aggravated felony. The application notes for this provision

adopt the definition of “aggravated felony” provided at 8 U.S.C. § 1101(a)(43), which

includes “crime of violence . . . for which the term of imprisonment [sic] at least one

year. . ..”

       According to the PSI, Drummond had a prior conviction in a New York state

court for menacing, a Class A misdemeanor with a maximum of one year’s


                                          7
imprisonment under New York law, for which he was actually sentenced to one year

of imprisonment. Based on his prior conviction for menacing, the district court

enhanced Drummond’s base offense level in accordance with 2L1.2(b)(1)(A).

      Although Drummond argues that it is unclear whether his prior conviction for

menacing falls within the statutory definition of aggravated felony, i.e., a crime of

violence for which the term of imprisonment is at least one year, we have little trouble

in so concluding. “Crimes of violence” include offenses that have as an element the

use, attempted use, or threatened use of physical force against the person or property

or another. 18 U.S.C. § 16. A person is guilty of menacing under New York law

when he intentionally places or attempts to place another in fear of physical injury,

serious injury, or death by displaying a deadly weapon or instrument. N.Y. STAT. §




                                           8
120.14.4 The undisputed facts underlying Drummond’s menacing conviction are as

follows:

       On May 28, 1997, the defendant attempted to throw his wife off a second
       floor balcony. On May 29, 1997, the defendant again threatened to do
       harm to his wife and children. According to the police report, on July 9,
       1997, the defendant held a firearm to his girlfriend’s head and threatened
       to kill her and the kids if she opened the door and called police.

       We are convinced that Drummond’s prior conviction for menacing clearly

satisfies the “crime of violence” component of the definition of aggravated felony.

Moreover, we have held that for purposes of § 2L1.2(b)(1)(A), the length of the

sentence actually imposed determines whether crimes of violence constitute



       4
       Specifically, New York Penal Law Section 120.14 provides that a person is guilty of
menacing when:

       1. He or she intentionally places or attempts to place another person in
       reasonable fear of physical injury, serious physical injury or death by displaying a
       deadly weapon, dangerous instrument or what appears to be a pistol, revolver,
       rifle, shotgun, machine gun or other firearm; or

       2. He or she repeatedly follows a person or engages in a course of conduct or
       repeatedly commits acts over a period of time intentionally placing or attempting
       to place another person in reasonable fear of physical injury, serious physical
       injury, or death;

       3. He or she commits the crime of menacing in the third degree in violation of
       that part of a duly served order of protection, or such order which the defendant
       has actual knowledge of because he or she was present in court when such order
       was issued, pursuant to article eight of the family court act, section 530.12 of the
       criminal procedure law, or an order of protection issued by a court of competent
       jurisdiction in another state, territorial or tribal jurisdiction; which directed the
       respondent to stay away from the person or persons on whose behalf the order
       was issued.

                                                 9
aggravated felonies. United States v. Maldonado-Ramirez, 216 F.3d 940, 944 (11th

Cir. 2000); United States v. Guzman-Bera, 216 F.3d 1019, 1020 (11th Cir. 2000).

Because Drummond was sentenced to a year imprisonment, the New York conviction

for menacing qualified as an aggravated felony, and the district court did not err in

applying the 16-level sentencing enhancement.

      AFFIRMED




                                         10